           Case 1:19-cv-06105-VEC Document 91 Filed 01/18/21 Page 1 of 1


                                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
                                                                               DOC #:
 -------------------------------------------------------------- X              DATE FILED: 1/18/2021
 RAMON O. CANELAS,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :       19-CV-6105 (VEC)
                                                                :
                                                                :           ORDER
                                                                :
 FRANK & NINO’S PIZZA CORP, d/b/a Nona’s :
 Pizza; NAIM ELEZAJ, a/k/a Nino Elezaj and a/k/a :
 Nona Elezaj; FIDAIM ELEZAJ, a/k/a Frank                        :
 Elezaj; FAZLIJA ELEZAJ,                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear before the Court for a pretrial conference

on January 22, 2021, at 10:00 a.m.;

        WHEREAS Defendants have served on Plaintiff a Rule 68 Offer of Judgment and have

filed a motion to dismiss in contemplation thereof; and

        WHEREAS the Court has ordered Plaintiff to either accept Defendants’ Rule 68 Offer of

Judgment or respond in opposition to Defendants’ motion to dismiss not later than January 22,

2021;

        IT IS HEREBY ORDERED that the January 22, 2021 pretrial conference is

ADJOURNED sine die pending Plaintiff’s response to Defendants’ Rule 68 Offer of Judgment

and accompanying motion to dismiss.



SO ORDERED.
                                                              _________________________________
Date: January 18, 2021                                              VALERIE CAPRONI
      New York, NY                                                United States District Judge


                                                   Page 1 of 1
